By the Court.

Lumpkin J.
delivering the opinion.
We see no reason for setting aside the verdict in this case. Let it stand. Still, no attempt should be made, under the circumstances, to enforce it, until a final hearing under the bill, unless the Chancellor should, in the mean time, dissolve the injunction. In many cases, it would be better to suffer common law cases to progress to judgment before the injunction operates. It would prevent conflicting liens from being acquired, which would thereby obtain a priority to which they are not entitled, on account of the improper delay resulting from an injunction which should not have been granted.
Judgment affirmed.